___________

                            No. 95-1732
                            ___________

United States of America,         *
                                  *
          Appellee,               *
                                  * Appeal from the United States
     v.                           * District Court for the
                                  * Eastern District of Arkansas.
Leroy Philmon,                    *
                                  *        [UNPUBLISHED]
          Appellant.              *
                            ___________

                  Submitted:   January 16, 1996

                       Filed: January 22, 1996
                            ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

     After a jury found Leroy Philmon guilty of conspiring to
distribute cocaine in February 1994, in violation of 21 U.S.C.
§ 846, the district court1 sentenced him to 144 months imprisonment
and four years supervised release. Philmon appeals his sentence,
and we affirm.


     Co-conspirator Thomas Craig Walton--who supplied the cocaine
that was the subject of the conspiracy for which Philmon was
convicted--testified at sentencing that he supplied cocaine to
Philmon on a steady basis beginning in late 1992 and continuing
through late 1993. The district court included drug quantities
from these previous transactions in calculating the total drug
quantity for which Philmon was responsible under U.S.S.G. § 1B1.3


    1
     The Honorable WILLIAM R. WILSON, JR., United States District
Judge for the Eastern District of Arkansas.
(relevant conduct).     Philmon argues that, because the prior
transactions comprising the relevant conduct increased his base
offense level by ten levels and tripled his sentencing range, the
court should have used the clear-and-convincing standard of proof
rather than the preponderance-of-the-evidence standard.          We
disagree. See United States v. Pugh, 25 F.3d 669, 676 (8th Cir.
1994) (four-fold increase in potential sentence not large enough to
require heightened evidentiary standard).


     Philmon further argues that the prior transactions did not
constitute relevant conduct. This argument also fails. Based on
Walton's testimony, which the district court credited, we conclude
that the court did not clearly err in finding that the prior
transactions were part of the same course of conduct as the charged
conspiracy, and thus were relevant conduct.           See U.S.S.G.
§ 1B1.3(a)(2) & comment. (n. 9(B)); United States v. Balano, 8 F.3d
629, 630 (8th Cir. 1993); United States v. Adipietro, 983 F.2d
1468, 1472 (8th Cir. 1993).


     Accordingly, we affirm.   We deny Philmon's pro se motion for
appointment of new counsel.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -2-